USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT ||Doc#:_____
FOR THE SOUTHERN DISTRICT OF NEW }| PATE Ficep:__7/15/2021_

   

IRA KIRSCHENBAUM, . Civil Action No.: 1:20-cv-09656-AJN-SN
Plaintiff,
Vv.
UNION CENTRAL LIFE INSURANCE STIPULATED
COMPANY, and AMERITAS LIFE CONFIDENTIALITYAGREEMENT

INSURANCE CORP., successor in interest by AND PROTECTIVE ORDER
merger, to THE UNION CENTRAL LIFE

INSURANCE COMPANY,
Defendants.

 

 

ALISON J. NATHAN, U.S.D.J.:

WHEREAS, all the parties to this action (collectively the “Parties” and individually a
“Party”) request that this Court issue a protective order pursuant to Federal Rule of Civil
Procedure 26(c) to protect the confidentiality of nonpublic and competitively sensitive
information that they may need to disclose in connection with discovery in this action;

WHEREAS, the Parties, through counsel, agree to the following terms; and

WHEREAS, this Court finds good cause exists for issuance of an appropriately tailored
confidentiality order governing the pretrial phase of this action,

IT IS HEREBY ORDERED that any person subject to this Order including without
limitation the Parties to this action (including their respective corporate parents, successors, and
assigns), their representatives, agents, experts and consultants, all third parties providing
discovery in this action, and all other interested persons with actual or constructive notice of this
Order will adhere to the following terms, upon pain of contempt:

1. With respect to “Discovery Material” (i.¢., information of any kind produced or

disclosed in the course of discovery in this action) that a person has designated as “Confidential”
pursuant to this Order, no person subject to this Order may disclose such Confidential Discovery
Material to anyone else except as this Order expressly permits:

2. The Party or person producing or disclosing Discovery Material (“Producing
Party”) may designate as Confidential only the portion of such material that it reasonably and in
good faith believes consists of:

(a) previously non-disclosed financial information (including without limitation
profitability reports or estimates, percentage fees, design fees, royalty rates,
minimum guarantee payments, sales reports, and sale margins);

(b) previously non-disciosed material relating to ownership or control of any non-
public company;

(c) previously non-disclosed business plans, product-development information, or
marketing plans;

(d) —_ any information of a personal or intimate nature regarding any individual; or

(e) any other category of information this Court subsequently affords confidential
Status.

3. With respect to the Confidential portion of any Discovery Material other than
deposition transcripts and exhibits, the Producing Party or its counsel may designate such portion
as “Confidential” by: (2) stamping or otherwise clearly marking as “Confidential” the protected
portion in a manner that will not interfere with legibility or audibility; and (b) producing for
future public use another copy of said Discovery Material with the confidential information
redacted,

4. A Producing Party or its counsel may designate deposition exhibits or portions of

deposition transcripts as Confidential Discovery Material either by: (a) indicating on the record
during the deposition that a question calls for Confidential information, in which case the
reporter will bind the transcript of the designated testimony in a separate volume and mark it as
“Confidential Information Governed by Protective Order;” or (b) notifying the reporter and all
counsel of record, in writing, within 30 days after a deposition has concluded, of the specific
pages and lines of the transcript that are to be designated “Confidential,” in which case all
counsel receiving the transcript will be responsible for marking the copies of the designated
transcript in their possession or under their control as directed by the Producing Party or that
person's counsel. During the 30-day period following a deposition, all Parties will treat the entire
deposition transcript as if it had been designated Confidential.

5. If at any time before the trial of this action a Producing Party realizes that it
should have designated as Confidential some portion(s) of Discovery Material that it previously
produced without limitation, the Producing Party may so designate such material by so apprising
all prior recipients in writing. Thereafter, this Court and all persons subject to this Order will
treat such designated portion(s) of the Discovery Material as Confidential.

6. Nothing contained in this Order will be construed as: (a) a waiver by a Party or
person of its right to object to any discovery request; (b) a waiver of any privilege or protection;
or (c) a ruling regarding the admissibility at trial of any document, testimony, or other evidence.

7. Where a Producing Party has designated Discovery Material as Confidential,
other persons subject to this Order may disclose such information only to the following persons:

(a) __ the Parties to this action, their insurers, and counsel to their insurers;

(b) —_ counsel retained specifically for this action, including any paralegal, clerical, or

other assistant that such outside counsel employs and assigns to this matter;
(c)

(d)

(e)

(f

(g)

(h)

outside vendors or service providers (such as copy-service providers and
document-management consultants) that counsel hire and assign to this matter;

any mediator or arbitrator that the Parties engage in this matter or that this Court
appoints, provided such person has first executed a Non-Disclosure Agreement
in the form annexed as an Exhibit hereto;

as to any document, its author, its addressee, and any other person indicated on
the face of the document as having received a copy;

any witness who counsel for a Party in good faith believes may be called to testify
at trial or deposition in this action, provided such person has first executed a
Non-Disclosure Agreement in the form annexed as an Exhibit hereto;

any person a Party retains to serve as an expert witness or otherwise provide
specialized advice to counsel in connection with this action, provided such
person has first executed a Non-Disclosure Agreement in the form annexed as an
Exhibit hereto;

stenographers engaged to transcribe depositions the Parties conduct in this action;
and

this Court, including any appellate court, its support personnel, and court

reporters,
Before disclosing any Confidential Discovery Material to any person referred to

in subparagraphs 7(d), 7(f), or 7(g) above, counsel must provide a copy of this Order to such

person, who must sign a Non-Disclosure Agreement in the form annexed as an Exhibit hereto

stating that he or she has read this Order and agrees to be bound by its terms. Said counsel must

retain each signed Non-Disclosure Agreement, hold it in escrow, and produce it to opposing
counsel either before such person is permitted to testify (at deposition or trial) or at the
conclusion of the case, whichever comes first.

9. In accordance with paragraph 2 of this Court's Individual Practices, any party
filing documents under seal must simultaneously file with the Court a letter brief and supporting
declaration justifying — on a particularized basis — the continued sealing of such documents. The
parties should be aware that the Court will unseal documents if it is unable to make “specific, on
the record findings . . demonstrating that closure is essential to preserve higher values and is
narrowly tailored to serve that interest.” Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110,
120 (2d Cir. 2006).

10. The Court also retains discretion whether to afford confidential treatment to any
Discovery Material designated as Confidential and submitted to the Court in connection with any
motion, application, or proceeding that may result in an order and/or decision by the Court. All
persons are hereby placed on notice that the Court is unlikely to seal or otherwise afford
confidential treatment to any Discovery Material introduced in evidence at trial, even if such
material has previously been sealed or designated as Confidential.

11. In filing Confidential Discovery Material with this Court, or filing portions of any
pleadings, motions, or other papers that disclose such Confidential Discovery Material
(“Confidential Court Submission”), the Parties shall publicly file a redacted copy of the
Confidential Court Submission via the Electronic Case Filing System. The Parties shall file an
unredacted copy of the Confidential Court Submission under seal with the Clerk of this Court,
and the Parties shall serve this Court and opposing counsel with unredacted courtesy copies of

the Confidential Court Submission.
12. Any Party who objects to any designation of confidentiality may at any time
before the trial of this action serve upon counsel for the Producing Party a written notice stating
with particularity the grounds of the objection, If the Parties cannot reach agreement promptly,
counsel for all affected Parties will address their dispute to this Court in accordance with
paragraph 4(£) of this Court's Individual Practices.

13. Any Party who requests additional limits on disclosure (such as “attorneys’ eyes
only” in extraordinary circumstances), may at any time before the trial of this action serve upon
counsel for the recipient Parties a written notice stating with particularity the grounds of the
request. If the Parties cannot reach agreement promptly, counsel for all affected Parties will
address their dispute to this Court in accordance with paragraph 4(E) of this Court's Individual
Practices.

14, Recipients of Confidential Discovery Material under this Order may use such
material solely for the prosecution and defense of this action and any appeals thereto, and not for
any business, commercial, or competitive purpose or in any other litigation proceeding. Nothing
contained in this Order, however, will affect or restrict the rights of any Party with respect to its
own documents or information produced in this action.

15. Nothing in this Order will prevent any Party from producing any Confidential
Discovery Material in its possession in response to a lawful subpoena or other compulsory
process, or if required to produce by law or by any government agency having jurisdiction,
provided that such Party gives written notice to the Producing Party as soon as reasonably
possible, and if permitted by the time allowed under the request, at least 10 days before any

disclosure. Upon receiving such notice, the Producing Party will bear the burden to oppose
compliance with the subpoena, other compulsory process, or other legal notice if the Producing
Party deems it appropriate to do so.

16. | Each person who has access to Discovery Material designated as Confidential
pursuant to this Order must take all due precautions to prevent the unauthorized or inadvertent
disclosure of such material.

17. Within 60 days of the final disposition of this action — including all appeals — all
recipients of Confidential Discovery Material must either return it — including all copies thereof
— to the Producing Party, or, upon permission of the Producing Party, destroy such material —
including all copies thereof. In either event, by the 60-day deadline, the recipient must certify its
return or destruction by submitting a written certification to the Producing Party that affirms that
it has not retained any copies, abstracts, compilations, summaries, or other forms of reproducing
or capturing any of the Confidential Discovery Material. Notwithstanding this provision, the
attorneys that the Parties have specifically retained for this action may retain an archival copy of
all pleadings, motion papers, transcripts, expert reports, legal memoranda, correspondence, or
attorney work product, even if such materials contain Confidential Discovery Material. Any such
archival copies that contain or constitute Confidential Discovery Material remain subject to this
Order.

18. This Order will survive the termination of the litigation and will continue to be
binding upon all persons to whom Confidential Discovery Material is produced or disclosed.

19. This Court will retain jurisdiction over all persons subject to this Order to the
extent necessary to enforce any obligations arising hereunder or to impose sanctions for any

contempt thereof.
SO STIPULATED AND AGREED.

Dated: July 13 , 2021 By: Js/ (gbleen. Dep.

Colleen M. Duffy, Esq

McELROY, DEUTSCH, MULVANEY
& CARPENTER, LLP

570 Broad Street, 15th Floor

Newark, NJ 07102

Tel: (973) 622-7711

cd dmc-law.com

Attorneys for Defendants, Union Central
Life Insurance Company, and Ameritas Life
Insurance Corp., successor in interest by
merger to, Union Central Life Insurance
Company

Dated: July 13, 2021 By: Lied. act Z Nake
Cc Hack, .

SCHWARTZ, CONROY & HACK, PC
666 Old Country Road, 9th Floor

Garden City, New York 11530

Attorneys for Plaintiff, Ira Kirschenbaum

 

 

Nothing in this Order affects the parties'
obligation to comply with Rule 4 of the
Court's Individual Practices in Civil Cases
governing redactions and filing under seal,
or with any of the Court's other Individual
Practices as relevant. SO ORDERED.

SO ORDERED. :
; 7/15/2021

Alison J. Nathan
United States District Judge

 

 
UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

IRA KIRSCHENBAUM, ae os.
Plaintiff, Civil Action No.: 1:20-cv-09656-AJN-SN
v.

UNION CENTRAL LIFE INSURANCE
COMPANY, and AMERITAS LIFE NON-DISCLOSURE AGREEMENT
INSURANCE CORP., successor in interest by
merger, to THE UNION CENTRAL LIFE
INSURANCE COMPANY,

Defendants,

 

 

 

I, acknowledge that I have read and understand

the Protective Order in this action governing the non-disclosure of those portions of Discovery
Material that have been designated as Confidential. I agree that I will not disclose such
Confidential Discovery Material to anyone other than for purposes of this litigation and that at
the conclusion of the litigation I will retum all discovery information to the Party or attorney
from whom I received it. By acknowledging these obligations under the Protective Order, I
understand that I am submitting myself to the jurisdiction of the United States District Court for
the Southem District of New York for the purpose of any issue or dispute arising hereunder and
that my willful violation of any term of the Protective Order could subject me to punishment for

contempt of Court.

Dated:

44475728
